Order                                                     Michigan Supreme Court
                                                                Lansing, Michigan

  January 22, 2014                                               Robert P. Young, Jr.,
                                                                            Chief Justice

                                                                  Michael F. Cavanagh
                                                                  Stephen J. Markman
  146722 & 146724(108)                                                Mary Beth Kelly
                                                                       Brian K. Zahra
                                                               Bridget M. McCormack
                                                                     David F. Viviano,
  LaFONTAINE SALINE, INC., d/b/a                                                 Justices
  LaFONTAINE CHRYSLER JEEP DODGE
  RAM,
           Plaintiff-Appellee,
                                           SC: 146722
  v                                        COA: 307148
                                           Washtenaw CC: 10-001329-CZ
  CHRYSLER GROUP, LLC,
           Defendant-Appellant,

  and

  IHS AUTOMOTIVE GROUP, LLC, d/b/a/
  CHRYSLER JEEP OF ANN ARBOR,
             Defendant-Appellee.
  _____________________________________/

  LaFONTAINE SALINE, INC., d/b/a
  LaFONTAINE CHRYSLER JEEP DODGE
  RAM,
           Plaintiff-Appellee,
                                           SC: 146724
  v                                        COA: 307148
                                           Washtenaw CC: 10-001329-CZ
  CHRYSLER GROUP, LLC,
           Defendant-Appellee,

  and

  IHS AUTOMOTIVE GROUP, LLC, d/b/a/
  CHRYSLER JEEP OF ANN ARBOR,
             Defendant-Appellant.
  _____________________________________/
                                                                                                           2

       On order of the Chief Justice, the motion of the Alliance of Automobile
Manufacturers to extend the time to file an amicus curiae brief is GRANTED. The brief
will be accepted as timely filed if filed on or before February 10, 2014.




                              I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.


                                       January 22, 2014
                                                                                  Clerk